DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed June 17, 2022. In the applicant’s reply; claims 1, 4, 6-8, 10, 13-17, and 19-20 were amended.  Claims 1-20 are pending in this application.

Response to Arguments
Applicants' amendments filed on June 17, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on March 17, 2022.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments differentiate the scope of the claimed invention from the previously patented parent claims, and overcome the rejections of Claims 1-20 on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,621, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph for indefiniteness, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub US 2018/0025510 A1), hereby referred to as “Chen”, in view of Zhu et al. (US PGPub 20120263360, hereby referred to as “Zhu”), further in view of Urman et al. (US PGPub US 2018/0160933 A1), hereby referred to as “Urman”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
- A method, comprising: 
- receiving a two-dimensional (2D) computed tomography (CT) image of an object; 
- receiving a 2D cone beam computed tomography (CBCT) image of the object; 
- generating an image mask based on the 2D CBCT image, wherein: for a specific first pixel in the 2D CBCT image, the image mask contains a corresponding first data-field indicating that the specific first pixel contains valid image data that are generated based on CBCT-scanning of the object, 
- and for a specific second pixel in the 2D CBCT image, the image mask contains a corresponding second data-field indicating that the specific second pixel contains invalid image data or no image data that are generated based on CBCT-scanning of the object; 
- and performing a deformable image registration (DIR) operation to generate a registered image based on the image mask, the 2D CT image, and the 2D CBCT image.
These limitations and their equivalents are recited in independent claims 1, 8 and 15, making these claims allowable subject matter. Likewise claims 2-7 are dependent upon claim 1, claims 9-14 are dependent on claim 8, and claims 16-20 are dependent upon claim 15. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously, and the references cited in parent application 15/935044: Chen et al. (US PGPub US 2018/0025510 A1), hereby referred to as “Chen”, in view of Zhu et al. (US PGPub 20120263360, hereby referred to as “Zhu”), further in view of Urman et al. (US PGPub US 2018/0160933 A1), hereby referred to as “Urman”, and the references cited in form PTO-1449.  None of the references teach the methods recited in claims 1 or 8, or the system recited in claim 15.  Especially, Chen is the most relevant reference, and was used in combination with the teachings of Zhu and Urman to obviate the claimed features. Chen was directed towards 4D reconstruction of CT image data, while Urman is directed towards deformable image registration using various masking operations on 3D MR image data. Both Chen and Urman were used in combination to obviate the previously filed claims, but the algorithms were directed towards volumetric and 4D CBCT image data. Zhu was applied for amended features, but applicant’s amendments to further refine the use of the mask to have distinct pixels having image data, different from pixels having invalid or no image data, were not obviated by the prior art of record. An updated search was performed and did not result in the determination of any prior art as being pertinent to the claimed invention. 
Additionally, Applicant’s arguments in light of applicant’s amendments to further clarify the amended limitations overcomes the rejections of record. Additionally, the amendments present limitations that differentiate the scope of the claims from the previously patented claims, which incorporates further features for leveraging DICOM data, and the double patenting rejections are rendered moot in light of the applicant’s amendments. As a result, the claimed language which is highly dependent upon the amended limitations are not taught by the prior art references, alone or in combination, and the application is placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

July 14, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662